Me. Chief Justice Waite,
after reviewing the facts as above recited, said:
The questions argued here are those presented by the except tions below. After examining the testimony reported by the master, we are entirely satisfied with his findings of fact. There can be no doubt whatever of the culpable neglect of the managers of the road in leaving the freight car to stand on the side track so near the main track as to make a collision with the approaching train from the south inevitable, and in our opinion it ivas not contributory negligence for Kelly, under the circumstances, to ride Avith his elbow on the sill of the open Avindow.

The judgment is affirmed.